MEMORANDUM**
Jesus Manual Meza Molina appeals from the 70-month sentence imposed following his plea of guilty to possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841. We dismiss the appeal.
Appellant contends that he misunderstood parts of the plea colloquy due *610to his limited education and English proficiency. For these reasons, he says, his plea was not knowingly entered and the court therefore should not enforce the appeal waiver contained in his plea agreement. The record does not support this contention, and so we reject it. Accordingly, we dismiss this case in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (holding an appeal waiver valid when entered into knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.